CHILTON, J.
The precise points raised by the record before us, viz., whether the proceedings of the court of roads and revenue could be revised upon certiorari, upon the application.of a party injured thereby, as also, whether it was necessary for the record affirmatively to show, that the notice required to be given by the statute (Clay’s Dig. 507, § 3) had been given, were decided by this court at the last term, in the case of the Commissioners of Roads and Revenue v. Thompson, and ruled adversely to the plaintiffs in error.
We have re-examined that case, as well as the authorities referred to by the counsel for the plaintiff-in error in this, and have come to the conclusion, that the principles of law are there correctly laid down. The case before us, must be affirmed, upon authority of that... Judgment accordingly.